DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 03/16/2021 has been entered. Claims 1-15 are pending in this application and are currently under examination.   

Priority
This application is a 371 of PCT/EP2019/074478 filed on 09/13/2019 and claims foreign priority of ITALY 102018000008670 filed on 09/18/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 03/16/2021 has been considered.

Claim Objections
Claims 1, 3, 5, 6, 8, and 10-15 are objected to because of the following informalities: In claims 1 and 6, insert the missing phrase “the group consisting of” immediately after the recitation “selected from” (line 4 of claim 1; line 2 of claim 6) to comply with the Markush group format ending with the conjunction “and” before the last species; also in claim 1, change the incorrect recitation “a oral” (line 1 of claim 1) to “an oral”. In claims 3 and 8, change the incorrect recitation “comprising up to” (line 1 of claims 3 and 8) to “wherein said composition has up to” because the claim is a method which also comprises administration of other ingredients. In claim 5, change the incorrect recitation “of claim 4” (line 1) to “of claim 1” because the preceding claim 4 limits said Manuka-derived product to Manuka honey only. In claim 10, insert the missing word “wherein” immediately after the recitation “claim 1,” (line 1); and change the incorrect recitation “unit dose comprising up to” (line 2) to “unit dose having up to” because the unit dose also comprises other ingredients. In claims 11-13, change the incorrect recitation “unit dose comprises” (line 1 of claim 1; lines 1 to 2 of claim 12; line 2 of claim 13) to “unit dose has” because the unit dose also comprises other ingredients. In claim 14, insert the missing word “wherein” immediately after the recitation “claim 1,” (line 1). In claim 15, delete the incorrect recitation “for use in the prevention and treatment of oral cavity disorders,” (lines 1 to 2) to comply with the preamble “for treating an oral cavity disorder” in preceding claim 1 (Note: if the “prevention” is added to claim 1, new 112(b) rejection for scope of enablement will be included in next Office Action); and change the incorrect recitations “said disorders including” (line 2) and “gingival ulcers, dryness, halitosis, bleeding and” (lines 3 to 4) to “wherein said disorders are selected from the group consisting of” and “gingival ulcers, dryness, or bleeding, halitosis, and”, respectively, to comply with Markush group format. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 14 recites the limitation “form of a solution, lotion, emulsion, suspension, gel, ointment, cream, paste, spray, or combinations thereof”, in which the form of “combinations thereof”, for example, the combination of solution and lotion, is not clear. Applicant is advised to delete the recitation “, or combinations thereof” (line 3) and to change the recitation “paste, spray” (line 3) to “paste, or spray”.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(I) Claims 1-4, 6-8, and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wheatley (GB2453157, published on April 1, 2009, hereinafter referred to as Wheatley ‘157) as evidenced by Syed et al. (Journal of Clinical and Diagnostic Research 9(10): ZE04-ZE09, 2015, hereinafter referred to as Syed ‘2015).
With regard to structural limitations “a method comprising the topical administration to a subject suffering from an oral cavity disorder of a composition (or in the form of emulsion or cream) comprising hyaluronic acid (or up to 5 wt%), at least one fatty acid C10-C20 ester of ascorbic acid (or ascorbyl palmitate; or up to 5 wt%), and 0.1-4.8 wt% of a Manuka-derived product selected from Manuka honey” (claims 1, 3, 4, 6, 8, and 14), and “said hyaluronic acid and said Manuka-derived product are in a weight ratio of 5:1 to 1:300 (or said hyaluronic acid and said at least one fatty acid C10-C20 ester of ascorbic acid are in a weight ratio of 50:1 to 1:100)” (claims 2 and 7):
Wheatley ‘157 disclosed Example 1 - The ingredients listed in Table 1 were blended together to give an emulsion. Table 1. 100 grams of eczema cream I (deionized aqua q.s to 100 mL) comprising Hyaluronic acid (5%), Ascorbyl palmitate (vitamin C) 1 gram, Manuka honey (1%), and 1-2% w/v of Essential oils: melaleuca alternifolia (tea-tree), Lavandula angustifolia, (lavender) as Bulgarian Lavender, Feuro-coumarin free Bergamot, and garden mint in a ratio of 1:3:2.5:0.2 w/w. A method for treating a person suffering from atopic disease, non-atopic eczema, psoriasis, atopic eczema, dermatitis, atopic dermatitis, contact dermatitis, or chronic hives (Urticaria), comprising administering the above medicament (page 9/20, lines 20-25; page 10/20, lines 1-5; page 6/20, lines 25-38). Syed ‘2015 (cited here as evidence only) disclosed that allergic reactions are becoming prevalent in the general population and the materials used for dental filling, orthodontic instruments must satisfy the biocompatibility specifications since they are indicated for a long time in the oral cavity. The first case of dental metal allergy occurred due to amalgam restorations in the oral cavity that resulted in stomatitis. The allergic reactions manifest in the form of urticaria, swelling, rash and rhinorrhea. The clinical manifestations of contact allergy of the oral cavity vary from burning, pain and dryness of mucosa to nonspecific stomatitis and cheilitis. Nickel was considered as one of the causes of allergic contact dermatitis in women. Titanium allergy presents with urticaria, eczema, redness of the mucosa. Formaldehyde is a common cause of allergic contact dermatitis. It was reported that 40% - 60% reactions were due to formaldehyde (page 4, left col., para. 1, page 5, right col., para. 4; page 6, left col., para. 1; right col., para. 4).
Thus, these teachings of Wheatley ‘157 as evidenced by Syed ‘2015 anticipate Applicant’s claims 1-4, 6-8, and 14 because the contact dermatitis, eczema, and/or urticaria taught by the method of Wheatley ‘157 are also prevalent in the oral cavity of the general population according to Syed ‘2015, and thus some patients having dental allergic reactions would have received the topical treatment of Wheatley ‘157. Alternative, it is obvious to skilled artisan to apply the method of Wheatley ‘157 to treat the same allergic disorder in the oral cavity in view of Syed ‘2015.  

(II) Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wheatley (GB2453157, published on April 1, 2009, hereinafter referred to as Wheatley ‘157) in view of Syed et al. (Journal of Clinical and Diagnostic Research 9(10): ZE04-ZE09, 2015, hereinafter referred to as Syed ‘2015) and Supplement Police (https://supplementpolice.com/unique-manuka-factor/, 2017, hereinafter referred to as Supplement ‘2017).
With regard to structural limitations “a method comprising the topical administration to a subject suffering from an oral cavity disorder (or gingivitis, stomatitis, or gingival lesions) of a composition (or in the form of emulsion or cream) comprising hyaluronic acid (or up to 5 wt%; or a unit dose has up to 2 mg), at least one fatty acid C10-C20 ester of ascorbic acid (or ascorbyl palmitate; or up to 5 wt%; or a unit dose has up to 2 mg), and 0.1-4.8 wt% of a Manuka-derived product selected from Manuka honey (or a unit dose having up to 50 mg or 5-50 mg of Manuka honey)” (claims 1, 3, 4, 6, 8, and 10-15), and “said hyaluronic acid and said Manuka-derived product are in a weight ratio of 5:1 to 1:300 (or said hyaluronic acid and said at least one fatty acid C10-C20 ester of ascorbic acid are in a weight ratio of 50:1 to 1:100)” (claims 2 and 7):
Wheatley ‘157 disclosed Example 1 - The ingredients listed in Table 1 were blended together to give an emulsion. Table 1. 100 grams of eczema cream I (deionized aqua q.s to 100 mL) comprising Hyaluronic acid (5%), Ascorbyl palmitate (vitamin C) 1 gram, Manuka honey (1%), and 1-2% w/v of Essential oils: melaleuca alternifolia (tea-tree), Lavandula angustifolia, (lavender) as Bulgarian Lavender, Feuro-coumarin free Bergamot, and garden mint in a ratio of 1:3:2.5:0.2 w/w. A method for treating a person suffering from atopic disease, non-atopic eczema, psoriasis, atopic eczema, dermatitis, atopic dermatitis, contact dermatitis, or chronic hives (Urticaria), comprising administering the above medicament (page 9/20, lines 20-25; page 10/20, lines 1-5; page 6/20, lines 25-38).
Wheatley ‘157 did not explicitly disclose the limitations (a) oral cavity disorders selected from gingivitis, stomatitis, or gingival lesions, and (b) Manuka honey having a number UMF® of 10+ to 20+”, required by claims 1, 5, and 15.
Regarding to the limitation (a) above, Syed ‘2015 disclosed that allergic reactions are becoming prevalent in the general population and the materials used for dental filling, orthodontic instruments must satisfy the biocompatibility specifications since they are indicated for a long time in the oral cavity. The first case of dental metal allergy occurred due to amalgam restorations in the oral cavity that resulted in stomatitis. The allergic reactions manifest in the form of urticaria, swelling, rash and rhinorrhea. The clinical manifestations of contact allergy of the oral cavity vary from burning, pain and dryness of mucosa to nonspecific stomatitis and cheilitis. Constituents of resin-based restorative materials can leach out and cause allergic contact stomatitis in patient with mild erythema in the gingiva and buccal mucosa. Nickel was considered as one of the causes of allergic contact dermatitis in women. The clinical signs and symptoms of nickel allergy include burning sensation, gingival hyperplasia. Titanium allergy presents with urticaria, eczema, redness of the mucosa. Formaldehyde is a common cause of allergic contact dermatitis. It was reported that 40% - 60% reactions were due to formaldehyde. Allergic reaction to eugenol was also reported in patient with gingival inflammation in the mucosal area adjacent to metal-ceramic bridge (page 4, left col., para. 1, page 5, left col. para. 5; right col., para. 4; page 6, left col., para. 1; right col., para. 4 and 5).
Regarding to the limitation (b) above, Supplement ‘2017 disclosed that the unique manuka factor (UMF) is a registered name and denotes natural unadulterated manuka honey containing special UMF properties only. Eating manuka honey and chewing propolis resulted in a 35% decrease in plaque formation and also reduced the bleeding sites of individuals suffering from gingivitis. Manuka honey users report relief after applying honey over the affected areas of eczema and hives. Manuka honey of UMF 15-20 is recommended (page 1/5, para. 2 to 3; page 2/5, para. 4; page 3/5, para. 4 and 5; page 4/5, para. 1). 
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the atopic disease as taught by Wheatley ‘157 with stomatitis or gingival inflammation in view of Syed ‘2015, to substitute the generic Manuka honey as taught by Wheatley ‘157 with specific Manuka honey of UMF 15-20 in view of Supplement ‘2017, and to optimize the amount of unit dosage depending on the size of affected area. One would have been motivated to do so because (a) Wheatley ‘157 teaches a method for treating a person suffering from atopic disease, including atopic eczema, dermatitis, atopic dermatitis, contact dermatitis, or chronic hives (Urticaria) by administering Manuka honey-containing composition, (b) Syed ‘2015 teaches that allergic reactions to the materials used for dental filling or orthodontic instruments are prevalent in the general population and include allergic contact stomatitis in patient with mild erythema in the gingiva and buccal mucosa, urticaria, eczema, allergic contact dermatitis, and gingival inflammation, and (c) Supplement ‘2017 teaches that manuka honey decreases plaque formation and bleeding of individuals suffering from gingivitis. Manuka honey reduces affected areas of eczema and hives. Manuka honey of UMF 15-20 is recommended, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the atopic disease as taught by Wheatley ‘157 with stomatitis or gingival inflammation in view of Syed ‘2015, by substituting the generic Manuka honey as taught by Wheatley ‘157 with specific Manuka honey of UMF 15-20 in view of Supplement ‘2017, and by optimizing the amount of unit dosage depending on the size of affected area, one would achieve Applicant’s claims 1-8 and 10-15. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05 [R-10.2019] [II.A].

(III) Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wheatley (GB2453157, published on April 1, 2009, hereinafter referred to as Wheatley ‘157) in view of Syed et al. (Journal of Clinical and Diagnostic Research 9(10): ZE04-ZE09, 2015, hereinafter referred to as Syed ‘2015) and Supplement Police (https://supplementpolice.com/unique-manuka-factor/, 2017, hereinafter referred to as Supplement ‘2017), as applied to claims 1-8 and 10-15, and further in view of Neuman et al. (J Pharm Pharm Sci 18(1): 53 - 60, 2015, hereinafter referred to as Neuman ‘2015). 
The combination and rationale for combining Wheatley ‘157, Syed ‘2015, and Supplement ‘2017 are disclosed above and the teachings and rationale are incorporated by reference herein.  The combination fails to teach the structural limitation “hyaluronic acid has a molecular weight of 800-2000 kDa”, required by claim 9.
Neuman ‘2015 disclosed that high molecular weight (HMW)-hyaluronic acid (HA, 1525 kDa) has superior cytoprotective effects compared to low molecular weight (LMW)-HA (127 kDa). HMW-HA (1000 kDa) 0.3% facilitates cell migration and wound healing; also promotes wound healing and cell survival in a rat heart ischemia-reperfusion model, while LMW-HA (100 kDa) has no protective effects (page 53, right col., para, 1; page 54, Table 1).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the generic hyaluronic acid (HA) as taught by Wheatley ‘157 in view of Syed ‘2015 and Supplement ‘2017, with high-molecular weight hyaluronic acid (1525 or 1000 kDa) further in view of Neuman ‘2015 because Neuman ‘2015 teaches that high molecular weight (HMW)-hyaluronic acid (HA, 1525 or 1000 kDa) has superior wound healing activity compared to low molecular weight (LMW)-HA (127 or 100 kDa), described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the generic hyaluronic acid (HA) as taught by Wheatley ‘157 in view of Syed ‘2015 and Supplement ‘2017, with high-molecular weight hyaluronic acid (1525 or 1000 kDa) further in view of Neuman ‘2015, one would achieve Applicants' claim 9. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I].

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623